Citation Nr: 0004526	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  96-10 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Whether the veteran's income was excessive for the receipt of 
Section 306 pension benefits or improved pension benefits, 
effective on January 1, 1995.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1995 decision of the RO.  

The Board notes that the veteran had canceled a hearing 
scheduled at the RO in December 1996 and a hearing before a 
Member of the Board scheduled at the RO in August 1997.  In 
June 1999, the veteran's representative indicated that the 
veteran did not want to appear for a hearing.  



FINDINGS OF FACT

1.  The veteran was in receipt of Section 306 pension 
benefits until they were terminated effective on January 1, 
1995.

2.  The applicable statutory income limitation for receipt of 
Section 306 pension benefits in 1994 for the veteran was 
$12,885; the veteran's countable income for purposes of 
Section 306 pension benefits for 1994 was $16,550.  

3.  The applicable statutory income limitation for receipt of 
improved pension benefits in 1994 was $15,345; the veteran's 
countable income for purposes of improved pension benefits 
for 1994 was excessive for receipt of improved pension 
benefits.  





CONCLUSIONS OF LAW

1.  The countable income of the veteran was excessive for 
receipt of Section 306 pension benefits for 1994 and, 
therefore, Section 306 pension benefits were properly 
terminated, effective on January 1, 1995.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.26, 3.262, 3.252, 
3.660, 3.960 (1999).  

2.  The countable income of the veteran for 1994 was 
excessive for the receipt of improved pension benefits.  
38 U.S.C.A. §§ 1521, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.271, 3.272, 3.273 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran had been in receipt of 
Section 306 pension benefits effective since April 1974.  
Pension benefits were terminated, effective in January 1975, 
due to excessive income and reinstated effective from March 
1977.  

Under the applicable regulations, Section 306 pension shall 
be terminated for any one of specified reasons including 
where a Section 306 pensioner's countable annual income, 
determined under §§ 3.250 to 3.270, exceeds the applicable 
amount stated in § 3.26(a).  38 C.F.R. § 3.960.  The annual 
income limitations for Section 306 pension shall be the 
amounts specified in Section 306(a)(2)(A) of Public Law 95- 
588 as increased from time to time under Section 306(a)(3) of 
Public Law 95-588.  The annual income limit for a veteran 
with a spouse and in need of aid and attendance was $12,885, 
effective on December 1, 1994.  38 C.F.R. § 3.26.  

In determining annual income, the basic rule is that payments 
of any kind or from any source will be counted as income 
unless specifically excluded.  Income will be counted for the 
calendar year in which it is received and total income for 
the full calendar year will be considered except as provided 
in § 3.260.  38 C.F.R. § 3.252. Income of the spouse will be 
determined under the rules applicable to income of the 
claimant.  Where a veteran is living with a spouse, there 
shall be included as income of the veteran all income of the 
spouse in excess of whichever is the greater, the amount of 
the spousal income exclusion specified in Section 
306(a)(2)(B) of Public Law 95-588 as increased from time to 
time ($2,916 effective December 1, 1994) or the total earned 
income of the spouse which is reasonably available to or for 
the veteran, unless hardship to the veteran would result.  38 
C.F.R. § 3.262(b).  Social Security old age and disability 
benefits and retirement payments received by a veteran or his 
spouse will be countable as income except that 10 percent 
will be excluded. 38 C.F.R. § 3.262 (e),(f).  In determining 
countable annual income, there will be excluded from the 
amount of a veteran's annual income any unreimbursed amounts 
which have been paid within the calendar year for unusual 
medical expenses.  Unreimbursed expenditures which exceed 5 
percent of the claimant's reported annual income will be 
considered unusual. 38 C.F.R. § 3.262(1).  

Where discontinuance of a running award of Section 306 
pension is required because of an increase in income which 
could not reasonably have been anticipated based on the 
amount actually received from that source the year before, 
the discontinuance shall be made effective the end of the 
year in which the increase occurred.  38 C.F.R. § 
3.660(a)(2).  

Veterans who are in receipt of pension are required to submit 
an annual Eligibility Verification Report (EVR) to VA.  The 
evidence in this case shows the veteran's EVR was received in 
December 1993 reflecting the following income: $832 in 
monthly benefits from the Social Security Administration 
(SSA) for the veteran.  It was reported that the veteran's 
spouse would retire effective in January 1994 and that her 
earnings for 1994 would total $722.  In March 1994, the 
veteran submitted documentation from the SSA, indicating that 
his spouse began receiving monthly benefits of $569 effective 
in January 1994.  

On EVR received in April 1994, the veteran reported the 
following income:  monthly benefits from the SSA of $853 for 
himself and $569 for his spouse, $494.70 monthly retirement 
benefits for his spouse.  The veteran also reported 
unreimbursed medical expenses $3589 for 1994.  

On EVR received in March 1995, the veteran reported monthly 
benefits from the SSA of $877 for himself and $588 for his 
spouse.  $494.70 in private retirement benefits for his 
spouse was also reported.  The veteran reported that, in 
1994, his spouse earned $927.  The veteran reported 
unreimbursed medical expenses of $5469.

In December 1995, the veteran indicated that his wife's 
income was used for upkeep of a wheelchair lift on his van 
and for the insurance and maintenance of that van.  He 
asserted that the van was purchased because his spouse was no 
longer able to transport the veteran without assistance.  

By letter dated in October 1996, the RO noted the purchase of 
the van with specially adapted equipment and requested that 
the veteran provide additional information regarding the van 
and equipment in order to determine whether the costs 
associated with the equipment were deductible as medical 
expenses.  The veteran did not respond to that request for 
information.  

The record in this case shows that, during 1994, the veteran 
had countable income consisting of SSA benefits of $9,213 
($10,236 minus 10 percent).  His spouse had countable income 
of $11,758 ($12, 262 minus 10 percent plus $722 earned 
income).  The total countable income of the veteran and his 
spouse was $20,971.  Regarding total unreimbursed medical 
expenses in the light most favorable to the veteran, the 
Board will consider the total amount of $5,469 as reported on 
the March 1995 EVR.  $4421 of unreimbursed medical expenses 
is excluded from countable income. After factoring in the 
exclusions, the total countable income for 1994 is $16,550. 
The countable income exceeds the 1994 income limitation of 
$12,885.  

The veteran has asserted that he has incurred additional 
medical expenses attributable to the purchase and maintenance 
of a van with a wheelchair lift.  However, as noted 
hereinabove, the veteran has not responded to the RO's 
request for submission of additional information regarding 
these expenses or provided other evidence in the record 
showing that there are additional unreimbursed medical 
expenses which would reduce the veteran's countable income 
for the period in question.  In addition, on the June 1999 VA 
form 1-646, it was asserted that the spouse's income was not 
available to the veteran and should not be counted as income.  
With the exception of that statement, there is no evidence of 
record showing that the income of the veteran's spouse is not 
available to him.  As such, the spouse's income, as detailed 
hereinabove, is appropriately countable for pension purposes.  

In view of the foregoing, the Board finds that the veteran's 
countable income for 1994 clearly exceeded the applicable 
limit for Section 306 pension benefits of $12,885.  
Accordingly, his Section 306 pension benefits were properly 
terminated at the end of 1994, the end of the calendar year 
in which the income was received, pursuant to 38 C.F.R. 
§ 3.660(a)(2). 

Termination of Section 306 death pension because of excessive 
income precludes a person from thereafter establishing 
entitlement under any other pension program except the 
improved death pension program.  38 C.F.R. § 3.960 (1999).  

VA improved pension is not payable to a veteran whose annual 
income exceeds the limitations set forth in 38 U.S.C.A. § 
1521.  The maximum pension rate is established pursuant to 
this law; the established annual rate (income limitation) for 
a veteran with a spouse who is entitled to aid and attendance 
benefits was $14,927, effective on December 1, 1993 and 
$15,345 effective on December 1, 1994.  See VA Manual M 21- 
1, Part 1, Appendix B, Change 20 (March 17, 1994 and March 2, 
1995).  

Generally, payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which they are received unless specifically excluded under § 
3.272. 38 C.F.R. § 3.271 (1999).  For the purpose of 
determining entitlement to VA improved pension benefits, the 
monthly rate of pension payable to a beneficiary is computed 
by reducing the beneficiary's applicable maximum pension rate 
by the beneficiary's countable income on the effective date 
of entitlement and dividing the remainder by twelve (12).  38 
C.F.R. § 3.273(a) (1999).  There will be excluded from a 
veteran's annual income amounts equal to amounts paid by the 
veteran for unreimbursed medical expenses to the extent that 
such amounts exceed five percent of the maximum annual rate 
of pension payable to the veteran (including increased 
pension for family members, but excluding increased pension 
due to aid and attendance). 38 U.S.C.A. § 1503; 38 C.F.R. § 
3.272.  

It is clear from the evidence that the veteran's countable 
income in 1994 clearly exceeded the maximum annual rate for 
improved pension benefits (income limitation) for a veteran 
in need of aid and attendance with a dependent.  His 
countable income was $23,220.  Even if all reported medical 
expenses of $5,469 were excluded, his countable income in 
1994 remained excessive for purposes of improved pension 
benefits.  



ORDER

As the veteran's countable income in 1994 was excessive for 
receipt of Section 306 pension benefits and improved pension 
benefits, his pension benefits were properly terminated, 
effective on January 1, 1995.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

